THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE “1933 ACT”)


US $25,000.00


REVONERGY, INC.
6% CONVERTIBLE REDEEMABLE SECURED NOTE
DUE AUGUST 2, 2012


FOR VALUE RECEIVED the Company promises to pay to the order of GEL Properties,
LLC and its authorized successors and permitted assigns (“Holder”), the
aggregate principal face amount of Twenty Five Thousand dollars exactly (U.S.
$25,000.00) on August 2, 2012 (“Maturity Date”) and to pay interest on the
principal amount outstanding hereunder at the rate of 6% per annum commencing on
August 2, 2011.  The Company acknowledges that it has received $23,750 in cash
proceeds and paid $1,250 in cash proceeds to counsel for the Holder for the
documentation and negotiation of this transaction, for a total of $25,000 paid
by Holder to the Company. The interest will be paid to the Holder in whose name
this Note is registered on the records of the Company regarding registration and
transfers of this Note.  The principal of, and interest on, this Note are
payable at 16192 Coastal Highway, Lewes, DE, 19958, initially, and if changed,
last appearing on the records of the Company as designated in writing by the
Holder hereof from time to time.  The Company will pay each interest payment and
the outstanding principal due upon this Note before or on the Maturity Date,
less any amounts required by law to be deducted or withheld, to the Holder of
this Note by check or wire transfer addressed to such Holder at the last address
appearing on the records of the Company.  The forwarding of such check or wire
transfer shall constitute a payment of outstanding principal hereunder and shall
satisfy and discharge the liability for principal on this Note to the extent of
the sum represented by such check or wire transfer.  Interest shall be payable
in Common Stock (as defined below) pursuant to paragraph 4(b) herein.


This Note is subject to the following additional provisions:


1.           This Note is exchangeable for an equal aggregate principal amount
of Notes of different authorized denominations, as requested by the Holder
surrendering the same.  No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.


2.           The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.


3.           This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”) and applicable state securities
laws.  Any attempted transfer to a non-qualifying party shall be treated by the
Company as void.  Prior to due presentment for transfer of this Note, the
Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Company’s records as the owner hereof for all
other purposes, whether or not this Note be overdue, and neither the Company nor
any such agent shall be affected or bound by notice to the contrary.  Any Holder
of this Note electing to exercise the right of conversion set forth in Section
4(a) hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 
 

--------------------------------------------------------------------------------

 





4.           (a)           The Holder of this Note is entitled, at its option,
at any time after February 2, 2011, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company’s
common stock (the “Common Stock”) without restrictive legend of any nature, at a
conversion price (“Conversion Price”) for each share of Common Stock equal to
65% of the lowest closing bid price of the Common Stock as reported on the
National Quotations Bureau Pink Sheets on which the Company’s shares are traded
or any exchange upon which the Common Stock may be traded in the future
(“Exchange”) with a floor of $0.0001 per share, for any of the five trading days
including the day upon which a Notice of Conversion is received by the Company,
provided such Notice of Conversion is delivered by fax or other electronic
method of communication to the Company between the hours of 4 P.M. Eastern
Standard or Daylight Savings Time and 8 P.M. Eastern Standard or Daylight
Savings Time, or the trading day on which a Notice of Conversion is received by
the Company provided such Notice of Conversion is delivered by fax or other
electronic communication to the Company between the hours of 4 P.M. Eastern
Standard or Daylight Savings Time and 8 P.M. Eastern Standard or Daylight
Savings Time The Conversion Price may be adjusted downward if, within 3 business
days of the transmittal of the Notice of Conversion to the Company, the Common
Stock has a closing bid which is 5% or lower than that set forth in the Notice
of Conversion.  Such conversion shall be effectuated by the Company delivering
the shares of Common Stock to the Holder within 3 business days of receipt by
the Company of the Notice of Conversion.  Once the Holder has received such
shares of Common Stock, the Holder shall surrender this Note to the Company,
executed by the Holder evidencing such Holder’s intention to convert this Note
or a specified portion hereof, and accompanied by proper assignment hereof in
blank.  Accrued but unpaid interest shall be subject to conversion.  No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share.


(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 6% per annum.  Interest shall be paid by the Company in Common
Stock (“Interest Shares”).  The Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above.  The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.


(c)         At any time the Company shall have the option to redeem this Note
and pay to the Holder 150% of the unpaid principal amount of this Note, in full.
The Company shall give the Holder 5 days written notice and the Holder during
such 5 days shall have the option to convert this Note or any part thereof into
shares of Common Stock at the Conversion Price set forth in paragraph 4(a) of
this Note.


(d)          Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, or (iii) any consolidation
or merger of the Company with or into another person or entity in which the
Company is not the surviving entity (other than a merger which is effected
solely to change the jurisdiction of incorporation of the Company and results in
a reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of Common Stock) (each of items (i), (ii) and (iii) being
referred to as a “Sale Event”), then, in each case, the Company shall, upon
request of the Holder, redeem this Note in cash for 150% of the principal
amount, plus accrued but unpaid interest through the date of redemption, or at
the election of the Holder, such Holder may convert the unpaid principal amount
of this Note (together with the amount of accrued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Conversion
Price.
 
2

 
 

--------------------------------------------------------------------------------

 



(e)          In case of any Sale Event in connection with which this Note is not
redeemed or converted, the Company shall cause effective provision to be made so
that the Holder of this Note shall have the right thereafter, by converting this
Note, to purchase or convert this Note into the kind and number of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.


5.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.


6.           The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.


7.           The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.


8.           If one or more of the following described “Events of Default” shall
occur:


(a)          The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or


(b)          Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note shall be false or misleading in any respect;
or


(c)          The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note; or


(d)          The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition
for  bankruptcy relief, consent to the filing of such petition or have filed
against it an involuntary petition for bankruptcy relief, all under federal or
state laws as applicable; or


(e)          A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within thirty (30) days after such
appointment; or


(f)          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or
 
3

 
 

--------------------------------------------------------------------------------

 



(g)          One or more money judgments, writs or warrants of attachment, or
similar process, in excess of ten thousand dollars ($10,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or


(h)          Bankruptcy, reorganization, insolvency or liquidation proceedings,
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted voluntarily by or involuntarily against
the Company; or


(i)           The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;


(j)           If a majority of the members of the Board of Directors of the
Company on the date hereof are no longer serving as members of the Board; or


(j)           The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 5 business days
of its receipt of a Notice of Conversion.


Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder’s sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder’s rights and remedies provided herein or any other rights or
remedies afforded by law.  Upon an Event of Default, interest shall be accrue at
a default interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.


If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.


9.           In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.


10.         Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.


11.        The Company represents that it is not a “shell” issuer the Company
has reported form 10 type information indicating it is no longer a “shell
issuer.  Further. The Company will instruct its counsel to either (i) write a
144- 3(a)(9) opinion to allow for salability of the conversion shares or (ii)
accept such opinion from Holder’s counsel.
 
4

 
 

--------------------------------------------------------------------------------

 



12.         The Company will provide New Venture Attorneys, P.C., counsel for
the Holder a copy of an irrevocable letter agreement with its transfer agent
with respect to a total of 25,000,000 shares of the Common Stock of Company, a
to be reserved for the conversion of this Note and the issuance of such shares
of common stock in connection with a conversion of the Note.  The Holder will
send to the Company’s transfer agent, with a copy to the Company, a notice of
conversion, together with a legal opinion from their attorneys, for every
conversion from this  reserve showing the amount of principal and interest paid
down and the number of shares of common stock to be issued as a result.   In no
event will the shares currently held by the Holder and those to be issued upon
exercise of the conversion notice be greater than 4.99% of the outstanding
shares of the Company.


13.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto.  The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York.  This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.


Dated:  August 3, 2011


REVONERGY, INC.


By: /s/ Ravi Daswani
Title: President & Director
 
5

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




NOTICE OF CONVERSION


 (To be Executed by the Registered Holder in order to Convert the Note)


The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Revonergy, Inc.  (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.


If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.


Date of Conversion: ____________________
Applicable Conversion Price: ____________________
Signature: ________________________________________
[Print Name of Holder and Title of Signer]
Address: ________________________________________
________________________________________
SSN or EIN: ____________________
Shares are to be registered in the following name:
________________________________________


Name: ________________________________________
Address: ________________________________________
Tel: ____________________
Fax: ____________________
SSN or EIN: ____________________


Shares are to be sent or delivered to the following account:


Account Name: ________________________________________
Address: ______________________________________________
 
 
6

 
 

--------------------------------------------------------------------------------

 
